 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 1 of 14 PageID: 208




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 TOMMIE H. TELFAIR,
                                                          Civil Action No. 20-20342 (RBK)
                 Petitioner,

         v.
                                                                      OPINION
 DAVID E. ORTIZ,

                 Respondents.

KUGLER, United States District Judge

        Petitioner is a federal prisoner who was formerly incarcerated at FCI Fort Dix, in Fort Dix,

New Jersey, and is currently incarcerated at USP Canaan, in Waymart, Pennsylvania. He is

proceeding pro se with an Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2241 and pursuant to the common law writ of audita querela. (ECF No. 7.) Additionally,

Petitioner filed letters as supplemental briefing, and the Court has considered those letters as part

of his Petition. (ECF Nos. 9, 10, 12.) For the reasons stated below, the Court will dismiss the

Petition for lack of jurisdiction.

                                       I.     BACKGROUND

        In a recent Opinion, Judge Mcnulty set forth the procedural history of Petitioner’s

numerous cases as follows:

                In February 2010, Petitioner was convicted by a jury of conspiracy
                to distribute and possess with intent to distribute 1,000 grams or
                more of heroin, in violation of 21 U.S.C. §§ 841(a)
                and 841(b)(1)(A)(I), and of distribution and possession with intent
                to distribute 100 grams or more of heroin, in violation of 21 U.S.C.
                §§ 841(a), 841(b)(1)(B), and 18 U.S.C. § 2. See Judgment of
                Conviction, United States v. Telfair, Crim. No. 08-0757 (D.N.J.
                Nov. 23, 2011), DE 95. Petitioner was sentenced to 240 months’
                imprisonment. See id. The U.S. Court of Appeals for the Third
                Circuit affirmed Petitioner’s conviction and sentence. See United
                States v. Telfair, 507 F. App’x [164], 179 (3d Cir. 2012).
Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 2 of 14 PageID: 209




          Petitioner’s request for a writ of certiorari to the United States
          Supreme Court was denied. See Telfair v. United States, 571 U.S.
          866 (2013), rehearing denied, 571 U.S. 1105 (2013).

          In October 2013, Petitioner filed a motion to vacate, set aside, or
          correct his sentence pursuant to 28 U.S.C. § 2255. See Telfair
          v. United States, Civ. No. 13-6585 (D.N.J. Oct. 25, 2013), DE 1. The
          Honorable Susan D. Wigenton, U.S.D.J., granted Petitioner an
          evidentiary hearing on his Miranda claim, but denied the
          rest. See Order, Telfair, Civ No. 13-6585 (Feb. 17, 2016), DE 37.
          Following the evidentiary hearing, Judge Wigenton denied
          Petitioner’s Miranda claim as well. See Order, Telfair, Civ No. 13-
          6585 (Sept. 25, 2017), DE 59. The Third Circuit denied Petitioner’s
          request for a certificate of appealability. See Order of
          USCA, Telfair, Civ. No. 13-6585 (June 19, 2018), DE 74.
          Thereafter, Petitioner filed an untimely motion for reconsideration
          of the denial of his § 2255, as well as a motion under Fed. R. Civ. P.
          60(b), which incorporated a request for leave to file a second § 2255
          motion. Both of those motions were denied. See Opinion and
          Order, Telfair, Civ No. 13-6585 (Nov. 18, 2018), DE 78, 79.

          In August 2016, while his § 2255 matter was still pending, Petitioner
          filed his first petition for a writ of habeas corpus pursuant to 28
          U.S.C.      §     2241,     challenging      his      conviction     and
          sentence. See Petition, Telfair v. United States, Civ. No. 16-5085
          (D.N.J. Aug. 19, 2013), DE 1. Judge Wigenton dismissed the
          petition without prejudice, finding that it was essentially a second
          motion to vacate his sentence under § 2255 and that any new claims
          Petitioner raised were time-barred. See Opinion, Telfair, Civ. No.
          16-5085 (Sept. 20, 2016), DE 3. Petitioner filed a motion for
          reconsideration, which the Court denied on December 1,
          2016. See Order, Telfair, Civ. No. 16-5085 (Dec. 1, 2016), DE 7.
          The Third Circuit affirmed the dismissal of this § 2241
          petition. See Telfair v. Attorney Gen. United States, et al., Civ. No.
          16-4417 (3d Cir. Feb. 28, 2017). The Supreme Court denied
          Petitioner’s for a writ of certiorari. See Telfair v. Sessions, Civ. No.
          16-8636 (U.S. May 15, 2017).

          In September 2016, Petitioner filed a second § 2241 petition before
          then-Chief Judge Jerome B. Simandle, U.S.D.J. See Telfair v.
          Lynch, et al., Civ. No. 16-5372, 2017 WL 3783693, at *1 (D.N.J.
          Aug. 30, 2017). Judge Simandle dismissed the petition, finding that
          it was duplicative of Petitioner’s first § 2241 petition before Judge
          Wigenton. See id. at *1-2.

          In 2017, Petitioner filed a third § 2241 petition. See Petition, Telfair
          v. Ortiz, Civ. No. 17-6065 (D.N.J. Jul. 11, 2017), DE 1. Petitioner
                                             2
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 3 of 14 PageID: 210




               argued that the District Court was not a “true” federal court and that
               it therefore lacked personal jurisdiction over him. See id. Judge
               Wigenton found that the petition was essentially another § 2255
               motion. See Order, Telfair, Civ. No. 17-6065 (Sept. 28, 2017), DE
               3. Construing the petition as a § 2255 motion, Judge Wigenton
               determined that Petitioner’s newly raised claims were time-
               barred. See id. The petition was dismissed without prejudice. See id.
               Beginning in November 2018 and ending in May 2019, Petitioner
               filed a series of motions and letter applications pursuant to Fed. R.
               Crim. P. 35 and 18 U.S.C. § 3582. Those applications, filed in his
               criminal case, sought to challenge or modify his sentence. I denied
               these motions. See Opinion and Order Telfair, Crim. No. 08-0757
               (Sept. 4, 2019), DE 117.

               In April 2019, Petitioner filed a fourth § 2241
               petition. See Petition, Telfair v. United States, Civ. No. 19-9379
               (D.N.J. Apr. 8, 2019), DE 1. Here, Petitioner again challenged his
               conviction arguing that, under the savings clause and pursuant to the
               Supreme Court’s decision in Rosemond v. United States, 572 U.S.
               65 (2014), he was actually innocent of the offenses for which he had
               been convicted. See id. Judge Simandle dismissed the petition,
               finding that the Court lacked jurisdiction over the § 2241 case
               because the Petitioner had the opportunity to, but did not, raise this
               claim in his § 2255 motion. See Opinion, Telfair v. United States,
               Civ. No. 19-9379 (June 21, 2019), DE 3.

               In October 2019, Petitioner filed this, his fifth § 2241 petition in this
               action. (DE 1.) Petitioner simultaneously filed a motion for bail. (DE
               1-3.) Petitioner has also filed two supplemental briefs. (DE 3, 4.)


Telfair v. Ortiz, No. 19-18872, 2019 WL 5692143, at *1–2 (D.N.J. Nov. 4, 2019) (footnotes

omitted). In his fifth § 2241 petition, Petitioner raised:

               numerous claims challenging his conviction, including: lack of
               probable cause to arrest, unlawful detainment after “the conspiracy
               charges . . . were desolved [sic]”; insufficient evidence; flawed jury
               instructions; speedy trial violations; and ineffective assistance of
               counsel. (DE 1-1, 3, 4.) Petitioner also argues that he should not
               have been treated as a career offender, citing Johnson v. United
               States, 135 S. Ct. 2551 (2015), and that he is factually innocent of
               the charges against him, citing United States v. Rowe, 919 F.3d 752,
               756 (3d Cir. 2019).




                                                  3
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 4 of 14 PageID: 211




Id. at *3. Ultimately, Judge McNulty dismissed the fifth § 2241 petition for lack of jurisdiction,

as none of the claims fell within the safety valve of § 2241. Id. at *3–4.

        Thereafter, Petitioner filed various claims through a motion for compassionate release and

a motion under Federal Rule of Civil Procedure 60(b). Judge McNulty denied the motion for

compassionate release on the merits. United States v. Telfair, No. 08-757, 2021 WL 3185812, at

*2 (D.N.J. July 28, 2021). On the other hand, Judge Wigenton dismissed the Rule 60(b) motion

for lack of jurisdiction, finding that it was “in reality an attempt to file a second or successive §

2255 motion without leave of the Court of Appeals.” Telfair v. United States, No. 13-6585, 2020

WL 948753, at *2 (D.N.J. Feb. 27, 2020).

        In the present case, Petitioner filed his initial § 2241 petition in December of 2020 and filed

the operative Amended Petition in April of 2021 (hereinafter “Petition”). In his Petition, Petitioner

raises various sentencing challenges, evidentiary challenges, and claims under the Confrontation

Clause of the Sixth Amendment. (ECF No. 7, at 33–79.)

                                  II.     STANDARD OF REVIEW

        Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, which is applicable to § 2241 petitions pursuant to Rule

1(b), to screen and summarily dismiss a habeas petition prior to any answer or other pleading when

the petition “appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (explaining that courts

may dismiss petitions where “none of the grounds alleged in the petition would entitle [the

petitioner] to relief”).

                                         III.    DISCUSSION

        Petitioner once again challenges his conviction and sentence under 28 U.S.C. § 2241.

Generally, however, a person must bring a challenge to the validity of a federal conviction or
                                                  4
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 5 of 14 PageID: 212




sentence under 28 U.S.C. § 2255. See Jackman v. Shartle, 535 F. App’x 87, 88–89 (3d Cir. 2013)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002)). This is true because § 2255

prohibits a district court from entertaining a challenge to a prisoner’s federal sentence through §

2241 unless the remedy under § 2255 is “inadequate or ineffective.” See 28 U.S.C. § 2255(e).

Indeed, § 2255(e) states that:

               An application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section, shall not be entertained if it appears that the applicant has
               failed to apply for relief, by motion, to the court which sentenced
               him, or that such a court has denied him relief, unless it also appears
               that the remedy by the motion is inadequate or ineffective to test the
               legality of his detention.

       A § 2255 motion is “inadequate or ineffective,” which permits a petitioner to resort to a §

2241 petition, “only where the petitioner demonstrates that some limitation or procedure would

prevent a § 2255 proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). However, §

2255 “is not inadequate or ineffective merely because the sentencing court does not grant relief,

the one-year statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of . . . § 2255.” Id. at 539. “It is the inefficacy of the remedy, not the

personal inability to use it, that is determinative.” Id. at 538. “The provision exists to ensure that

petitioners have a fair opportunity to seek collateral relief, not to enable them to evade procedural

requirements.” Id. at 539 (citing In re Dorsainvil, 119 F.3d 245, 251–52 (3d Cir. 1997)).

       In Dorsainvil, the Third Circuit held that the remedy under § 2255 is “inadequate or

ineffective,” permitting resort to § 2241 (a statute without timeliness or successive petition

limitations), where a prisoner who previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that an intervening change in substantive

law may negate.” 119 F.3d at 251.
                                                  5
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 6 of 14 PageID: 213




       Nevertheless, the Third Circuit emphasized that its holding was not suggesting that a §

2255 motion was “inadequate or ineffective” merely because a petitioner is unable to meet the

strict gatekeeping requirements of § 2255. See id.

       Thus, under Dorsainvil and its progeny, this Court would have jurisdiction over the Petition

if, and only if, Petitioner alleges: (1) his “actual innocence,” (2) as a result of a retroactive change

in substantive law that negates the criminality of his conduct, and (3) for which he had no other

opportunity to seek judicial review. See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017); Okereke, 307 F.3d at 120; Cradle, 290 F.3d at 539; Dorsainvil, 119 F.3d at 251–52.

       With those principles in mind, Petitioner raises various sentencing challenges, evidentiary

challenges, and claims under the Confrontation Clause of the Sixth Amendment. (ECF No. 7, at

33–79.)

       A. Sentencing Enhancement Claims

           1. Alleyne Claim

       First, Petitioner contends under Ground One, that the jury’s general verdict along with his

sentence, violated Alleyne v. United States, 570 U.S. 99, 102 (2013). (ECF No. 7, at 39.) Petitioner

argues that the Court held him liable for drug transactions after his arrest, without submitting those

questions of fact to a jury. He argues that those facts “increase[d] the drug amounts and

Petitioner’s sentencing penalties.” (Id.)

       In Alleyne, the Supreme Court held that a jury must find beyond a reasonable doubt, any

fact that increases the mandatory minimum sentence for a crime. Id. The Third Circuit, however,

has consistently held that “§ 2255 is not inadequate or ineffective for a prisoner to raise” Alleyne

claims. Sacksith v. Warden Canaan USP, 552 F. App’x 108, 109 (3d Cir. 2014); see also Olivier-

Diaz v. Warden Fort Dix FCI, 562 F. App’x 65, 66 (3d Cir. 2014). Accordingly, since the



                                                   6
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 7 of 14 PageID: 214




Dorsainvil exception does not apply here, this Court lacks jurisdiction under § 2241 to entertain

this challenge to Petitioner’s sentence.

           2. Rowe Claim

       To the extent Petitioner attempts to raise a claim once again under United States v. Rowe,

919 F.3d 752, 756 (3d Cir. 2019), this Court rejects the claim for substantially the same reasons

set forth in Judge McNulty’s earlier Opinion:

               The Third Circuit held in Rowe that separate acts of distribution of
               controlled substances are distinct offenses, and that the government
               cannot aggregate weights from separate transactions to prove an
               individual is guilty of possession with intent to distribute 1,000
               grams or more of a controlled dangerous substance. Rowe, 919 F.3d
               at 760-61. Based upon this ruling, Petitioner argues that he cannot
               be guilty of conspiracy to distribute 1,000 grams or more of heroin
               because the government did not provide proof that he possessed
               1,000 grams or more of heroin on one single occasion.

               I take no position on whether the Petitioner is interpreting Rowe
               correctly in relation to his conspiracy conviction. Rowe is not
               available as a source of relief because it is not an intervening
               Supreme Court case which has been made retroactively available on
               collateral review.

               Under Third Circuit case law, a petitioner must assert “a claim of
               actual innocence on the theory that he is being detained for conduct
               that has subsequently been rendered non-criminal by an
               intervening Supreme Court decision and our own precedent
               construing an intervening Supreme Court decision” in order to fall
               under the inadequate or ineffective safety valve of § 2241. United
               States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (emphasis added).

               [. . . .]

               Thus, to bring this claim in a § 2241 petition, the intervening change
               must go to the criminality of the defendant’s acts, and must come
               from the Supreme Court. See Lafond, 774 F. App’x at 719
               (affirming District Court’s order dismissing a § 2241 petition
               because the petitioner did not argue he was “detained for conduct
               that has subsequently been rendered non-criminal by an
               intervening Supreme Court decision”) (emphasis added); Bruce,
               868 F.3d at 180 (“What matters is that the prisoner has had no earlier

                                                 7
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 8 of 14 PageID: 215




               opportunity to test the legality of his detention since the
               intervening Supreme Court decision issued.”) (emphasis added).

Telfair, 2019 WL 5692143, at *4. Consequently, this Court will also dismiss Petitioner’s Rowe

claim for lack of jurisdiction.

       Although not necessary to the Court’s disposition, the Court observes that Petitioner’s

Rowe claim appears to lack merit. Petitioner’s case involved a conspiracy charge rather than just

an ordinary possession with intent to distribute charge. In contrast, “Rowe did not involve a

conspiracy charge. Furthermore, ‘[b]ecause the drug quantity for conspiracy is an offense-specific

determination of the quantity involved in the entire conspiracy, those drugs need not be possessed

by any one conspirator at one specific time.’ ” Bailey v. United States, No. 1:17-13586, 2020 WL

7488891, at *4 (D.N.J. Dec. 21, 2020) (quoting Britt v. United States, No. 18-16357, 2020 WL

3249118, at *11 (D.N.J. June 16, 2020)); see also United States v. Perrin, No. 14-205-2, 2019 WL

3997418, at *3 (W.D. Pa. Aug. 23, 2019).

       As a result, “Petitioner is mistaken on his underlying premise that adding up the drug

quantities of separate transactions to support . . . [the] conspiracy was improper.” Britt, 2020 WL

3249118, at *11. Accordingly, assuming arguendo that the Court had jurisdiction, the Court would

have denied this claim on the merits.

           3. Remaining Sentencing Enhancement Claims

       Next, as to Ground Three, Petitioner appears to contend that this Court improperly

enhanced his sentence under the Armed Career Criminal Act (“ACCA”) and as a career offender

under the Sentencing Guidelines. Petitioner vaguely argues that his prior convictions for second-

degree robbery, third-degree criminal possession of a weapon, third-degree hindering

apprehension, and second-degree aggravated assault, do not qualify as crimes of violence under

the ACCA or the Sentencing Guidelines. (ECF No. 7, at 75.)

                                                8
    Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 9 of 14 PageID: 216




         In essence, Petitioner appears to argue that he may challenge his sentence under Johnson

v. United States, 135 S. Ct. 2551 (2015), and its progeny,1 which found the residual clause of the

ACCA to be constitutionally void for vagueness. Petitioner’s sentence, however, did not involve

the ACCA. (United States v. Telfair, Crim. No. 08-0757, ECF No. 95.)

        As a result, the Court will liberally construe the claim as challenging his career offender

enhancement, under the Sentencing Guidelines, which at the time of sentencing contained a

residual clause defining a “crime of violence” similarly to the one in the ACCA. See United States

v. Green, 898 F.3d 315, 318–19 (3d Cir. 2018) (comparing U.S.S.G. § 4B1.2(a) (2008) with 18

U.S.C.§ 924(e)(2)(B)(ii)). Petitioner asks the Court to resentence him without the career offender

enhancement.

        These claims, however, do not fall within the Dorsainvil exception because they argue that

Petitioner is actually innocent of a sentencing enhancement, as opposed to being actually innocent

of the crimes for which he was convicted. See, e.g., Arbelaez-Agudelo v. Zickefoose, 497 F. App’x

179, 182 (3d Cir. 2012) (addressing enhancements under the Sentencing Guidelines); United States

v. Brown, 456 Fed. App’x 79, 81 (3d Cir. 2012); Maher v. Fed. Bureau of Prisons, No. 18-2348,

2018 WL 2095594, at *2 (D.N.J. May 7, 2018) (citing cases); Adderly v. Hollingsworth, No. 14-

1800, 2015 WL 3629398, at *10 (D.N.J. June 9, 2015) (addressing ACCA claims); see also

Franklin v. Ortiz, No. 18-13713, 2020 WL 3638279, at *2 (D.N.J. July 6, 2020).

        Nor is § 2255 inadequate or ineffective to address sentencing enhancement claims. Maher,

2018 WL 2095594, at *2 (citing cases); Crawford, 2012 WL 5199167, at *1. Accordingly, the

Court will dismiss Petitioner’s sentencing enhancement claims for lack of jurisdiction.


1
  Petitioner submitted letters asking the Court to consider another of Johnson’s progeny, the
Supreme Court’s recent decision in Borden v. United States, 141 S. Ct. 1817, 1834 (2021). In
Borden, the Court held that “[o]ffenses with a mens rea of recklessness do not qualify as violent
felonies under ACCA.” Id.
                                                9
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 10 of 14 PageID: 217




       Although not necessary to the Court’s disposition, the Court would have also denied the

claim on the merits. The Supreme Court in Beckles explicitly rejected Petitioner’s argument and

held that Johnson did not create a new right as to the residual clause of the Sentencing Guidelines

in their advisory form (i.e., post-United States v. Booker, 543 U.S. 220 (2005)). See Beckles v.

United States, 137 S. Ct. 886, 890 (2017); McKeller v. United States, No. 16-3585, 2019 WL

4565248, at *3 (D.N.J. Sept. 20, 2019).

       The Supreme Court reasoned that “the advisory Guidelines are not subject to vagueness

challenges,” because they do not “fix the permissible sentences for criminal offenses,” and “merely

guide the exercise of a court’s discretion.” Beckles, 137 S. Ct. at 890–92; Green, 898 F.3d at 320.

“The Court explained that the two principles governing the vagueness doctrine—notice and

avoiding arbitrary enforcement—do not apply to the advisory Guidelines.” Green, 898 F.3d at 320

(citing Beckles, 137 S. Ct. at 892). As a result, the Court “determined that the advisory Guidelines

cannot be challenged as constitutionally vague.” Id.

       In “light of Beckles, Johnson’s holding as to the residual clause in the ACCA created a

right only as to the ACCA, and not a broader right that applied to all similarly worded residual

clauses, such as that found in the advisory Sentencing Guidelines.” Id. at 321. Accordingly,

because this Court applied the advisory Guidelines in sentencing Petitioner, he cannot use Johnson

or its progeny to challenge his career offender enhancement.

       B. Evidentiary and Confrontation Clause Claims

       Returning then to Ground Two, Petitioner contends that the evidence against him was

insufficient to demonstrate a conspiracy. Petitioner alleges that after his arrest, undercover agents

used his phone to negotiate future heroin transactions. (ECF No. 7, at 41.) Petitioner appears to

argue that because one cannot conspire with a government agent, Petitioner must be innocent of

the entire conspiracy. (Id.)
                                                 10
Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 11 of 14 PageID: 218




       At the outset, it does not appear that the Government relied solely on those conversations

to convict Petitioner of conspiring to distribute and possess with intent to distribute 1,000 grams

or more of heroin. Rather, as the Third Circuit summarized:

               The Drug Enforcement Administration (“DEA”) was notified that a
               heroin mill had been found at 185 Parker Street. DEA agents
               interviewed Filpo and Sanchez, who both identified Telfair as the
               owner or controller of the heroin mill. The DEA obtained a warrant
               to search 185 Parker Street for drug evidence and for evidence
               linking Telfair to the premises. When DEA agents executed the
               warrant, they collected the drug evidence from the basement and
               seized documentary evidence connecting Telfair to the location.

               Shortly after the shooting, the DEA attempted to find Telfair at the
               residence of his girlfriend, Catrina Gatling (“Gatling”), but she
               denied knowing Telfair. The DEA then obtained an arrest warrant
               for Telfair. On January 23, 2007, Telfair was arrested outside
               Gatling’s residence. After he was Mirandized, Telfair admitted he
               was a heroin dealer, and told the DEA agents that he had been
               leaving to meet his heroin supplier, Carlos Alberto Antigua
               (“Carlito”), when he was arrested. Carlito repeatedly
               called Telfair during the interview.

               Carlito testified at trial that he began supplying heroin to Telfair in
               late August 2006. At the height of the relationship, Telfair was
               purchasing 100 bricks of heroin every three days. This continued for
               roughly four months. During this period, Carlito sold between four
               and five kilograms of heroin to Telfair.

United States v. Telfair, 507 F. App’x 164, 167–68 (3d Cir. 2012) (footnotes omitted).

       In any event, at its core, Petitioner argues that the jury did not have sufficient evidence to

convict him of the conspiracy. Section 2255, however, is not inadequate or ineffective to hear

sufficiency of the evidence claims, and prisoners can raise such claims on direct appeal. E.g.,

Hatches v. Schultz, No. 09-0848, 2009 WL 3152123, at *3 (D.N.J. Sept. 25, 2009); Yepes v. United

States, No. 93-2310, 1993 WL 525578, at *3 (D.N.J. Dec. 15, 1993) (explaining the standard for

reviewing a sufficiency of the evidence claim in a § 2255 proceeding); see also United States v.

Hilts, No. 11-133, 2018 WL 1960948, at *2 (W.D. Pa. Apr. 26, 2018).

                                                 11
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 12 of 14 PageID: 219




       Similarly, as to Ground Four, Petitioner sets forth a number of Confrontation Clause claims

under the Sixth Amendment, but § 2255 is not inadequate or ineffective to raise such claims, and

prisoners can raise such claims on direct appeal. E.g., Brooks v. Warden Allenwood FCI, No. 21-

1158, 2021 WL 2623409, at *1–2 (3d Cir. June 25, 2021); Adams v. United States, 570 F. App’x

126, 128 (3d Cir. 2014); Sellers v. United States, No. 14-388, 2017 WL 434209, at *5 (D.N.J. Jan.

31, 2017). Accordingly, as § 2255 is not inadequate or ineffective to raise these claims, the Court

lacks jurisdiction under § 2241 to address these claims.

       C. Jurisdiction under § 2241 and Audita Quarella

       For all of the reasons discussed above, the Court finds that the allegations in the Petition,

accepted as true, would not necessarily demonstrate that “some limitation of scope or procedure

would prevent a § 2255 proceeding from affording him a full hearing and adjudication,” or that he

“had no earlier opportunity to challenge his conviction.” Cradle, 290 F.3d at 538; see also Massey

v. U.S., 581 F.3d 172, 174 (3d Cir. 2009); Dorsainvil, 119 F.3d at 251. Accordingly, the Dorsainvil

exception does not apply here, and this Court lacks jurisdiction under § 2241 to entertain these

challenges to Petitioner’s conviction and sentence.

       Ordinarily, that would be the end of the matter, but Petitioner appears to contend that this

Court also has jurisdiction to hear his claims as a petition for writ of audita querela. The writ of

audita querela, however, “survives only to the extent that it fills in gaps in the current system of

post-conviction relief.” United States v. Gonzalez–Rivera, 535 F. App’x 95, 96 (3d Cir. 2013) (per

curiam) (citing United States v. Valdez–Pacheco, 237 F.3d 1077, 1079 (9th Cir. 2001)); see also

Garcia v. U.S. Parole Comm’n, No. 12-0356, 2014 WL 1225435, at *3 (D.N.J. Mar. 24, 2014).

       As Petitioner’s claims are cognizable under § 2255, he cannot invoke the writ of audita

querela. Gonzalez–Rivera, 535 F. App’x at 96 (citing United States v. Holt, 417 F.3d 1172, 1175

(11th Cir. 2005)); see also Massey, 581 F.3d at 174.
                                                12
 Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 13 of 14 PageID: 220




        To the extent Petitioner argues that audita querela is necessary because he personally

cannot use § 2255, the Court rejects that argument. Petitioner “may not seek relief through a

petition for a writ of audita querela on the basis of his inability to satisfy the requirements of the

Antiterrorism and Effective Death Penalty Act of 1996 . . . for filing a second or successive § 2255

motion to vacate sentence.” Massey, 581 F.3d at 174.

        Once again, § 2255 “is not inadequate or ineffective merely because the sentencing court

does not grant relief, the one-year statute of limitations has expired, or the petitioner is unable to

meet the stringent gatekeeping requirements of . . . § 2255.” Cradle, 290 F.3d at 539. “It is the

inefficacy of the remedy, not the personal inability to use it, that is determinative.” Id. at 538.

        As the Third Circuit has held, “[a] prisoner may not circumvent valid congressional

limitations on collateral attacks by asserting that those very limitations create a gap in the

postconviction remedies that must be filled by the common law writs” such as audita querela.

United States v. Paster, 190 F. App’x 138, 139 (3d Cir. 2006) (quoting Valdez-Pacheco, 237 F.3d

at 1080); see also Massey, 581 F.3d at 174.

        Taken together, this Court does not have jurisdiction under § 2241 or audita querela to

hear Petitioner’s claims. Whenever a party files a civil action in a court that lacks jurisdiction,

“the court shall, if it is in the interest of justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it was filed.” 28 U.S.C. § 1631.

        Since Petitioner has already pursued a motion under § 2255, he must seek authorization

from the Third Circuit to file a second or successive § 2255 motion. 28 U.S.C. § 2244(b)(3). This

Court finds that it is not in the interest of justice to transfer this Petition to the Third Circuit, as it

does not appear that Petitioner can satisfy the requirements of § 2244(b)(2). However, this Court’s

decision does not prevent Petitioner from seeking permission from the Third Circuit on his own.



                                                    13
Case 1:20-cv-20342-RBK Document 13 Filed 09/07/21 Page 14 of 14 PageID: 221




                                     IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss the Petition for lack of jurisdiction.

Additionally, the Court will dismiss Petitioner’s motion to appoint counsel as moot.        An

appropriate Order follows.




DATED: September 3, 2021                                  /s Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                              14
